Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                              Detailed Action
This is responsive to Applicant’s Amendment filed on December 03, 2021.  Preliminary Amendment filed on 3/13/2020 canceled claims 1-8 and added claims 9-14. The Amendment of 12/03/2021 amends claims 9-11 and 13-14 and cancels claim 12.  Therefore, claims 9-11 and 13-14 are currently pending and are allowable for the reasons set below.
                              Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   The art of record, especially Kunihiko and Akira, do not singularly or in combination disclose a vehicle control device with the elements that "when the vehicle approaches an oncoming vehicle traveling on the one-way traffic road in a state in which the processor determines that the first driving control does not start due to the determination that the vehicle is traveling in the reverse direction or travels in the reverse direction in future on the one-way traffic road, the processor performs second driving control such that a contact between the vehicle and the oncoming vehicle is avoided," as recited in independent claim 9, and similarly recited in independent claims 13 and 14.
The uniqueness of the claimed invention is in having an aptly programmed processor performing a second driving control when all of the following conditions are met:  (a) detecting an intention to switch from manual driving to controller .


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Korean Patent Application (KR-20130120695-A) which discloses that when a vehicle is approaching in the opposite direction from the front of a vehicle driving on a one-way road, an alarm message is output based on the estimated time of collision with the counterpart vehicle
                                 Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661